Vinje, C. J.
(dissenting). I reach the conclusion that a normal adult, with nothing to distract her attention or detain her, who sees a car coming towards her at a distance of 150 feet when she is either entering upon the paved portion of a street thirty-two feet wide between the curbs, or is within a few feet from the center thereof, and who pays no further attention to the car until she is struck by it near the center of the street, is guilty of contributory negligence as a matter of law. Mrs. Geffert gives no explanation why she did not again look for the car after she first saw it coming towards her at a distance of 150 feet until it struck her. Had she proceeded on her way from the iron apron at the curb at a moderate walk, she as well as Mr. Kurth and his daughter would have been safely across the street, for they all started from the iron apron at the same time. She gives no reason why she loitered on the street without again looking towards the car that she knew was coming, as she says, at a great rate of speed. That its speed was not very great is evidenced by the fact that the others safely crossed the street while the car traveled less than 150 feet; that it stopped on quite a steep down grade within forty feet of where she was struck, and by other undisputed evidence in the case. I think the trial court was justified in finding her guilty of contributory negligence as a matter of law.
I am authorized to state that Mr. Justice Eschweiler and Mr. Justice Jones concur in this dissent.